Citation Nr: 1612349	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-27 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right calf injury.

2.  Entitlement to service connection for chronic obstructive pulmonary disease.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial evaluation in excess of 10 percent for dysthymia with alcohol abuse.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis, cervical and thoracolumbar spine.

7.  Entitlement to a compensable initial evaluation for tension headaches.

8.  Entitlement to a compensable initial evaluation for old avulsion fracture, left ankle.
9.  Entitlement to a compensable initial evaluation for degenerative arthritis with avulsion fracture medial malleolus, right ankle.

10.  Entitlement to a compensable initial evaluation for left knee chondromalacia.

11.  Entitlement to a compensable initial evaluation for right knee chondromalacia.

12.  Entitlement to a compensable initial evaluation for surgical scar, right temporal head.

13.  Entitlement to a compensable initial evaluation for degenerative arthritis, right elbow.

14.  Entitlement to a compensable initial evaluation for bilateral heel spurs.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).    


FINDING OF FACT

In March 2016, the Board was notified that the Veteran died in February 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


